Garrison, J.
(concurring). From the testimony the jury could find that the plaintiff's infant daughter was sitting on one end of one of the girders and aiding in imparting to it the movement that is described as “teeter-tawter,” and that the movement so imparted caused the fall of the girder, by which the infant was injured.
The jury was instructed that “the inquiry must be, were these girders, at the time of the accident, in such condition that they would tempt little children to use them for' play * * * and if they did so use them, would endanger them ? If they did so tempt and endanger the children, then they were not proper to be left in the condition they were on the street.”
I think that this instruction, under which there could be a recovery for injuries from the fall of a girder, resulting from a motion imparted to it by the infant, under the circumstances above detailed, was erroneous, and for this reason vote to reverse the judgment of the Supreme Court.
This conclusion does not in anywise rest upon the negligence of the infant, or upon her assumption of obvious danger, or upon the idea that she was a trespasser, or that she had no right to play while upon the highway; nor does it derive any support from the notion that the owner of the fee in a street may, by depositing building material thereon, invoke the doctrine of trespass as to persons using such part of the streei without injury to the property so deposited.
My concurrence in the result reached by this court rests solely upon the consideration that the accident the jury may *620have found in the present case involves no negligence on the part of the defendant, whose duty, under its qualified right to deposit its girders in the street, was to see that they did not render the street less safe, not that they should prove innocuoris as playthings.